Citation Nr: 1531320	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating, in excess of 10 percent, for postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1999 to February 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction has been transferred to the RO in Oakland, California. 

In July 2012, the Board remanded the appeal for additional development.  

In November 2014, the Board, inter alia, denied a higher initial rating for the right knee disability.  The Veteran appealed that portion of the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand to vacate the pertinent portion of the November 2014 decision and remanded the issue back to the Board.  The Court granted the joint motion in April 2015.  

In addition to the paper claims folder, electronic records are available in the Veterans Benefits Management System (VBMS) and Virtual VA.  These electronic records have been considered as part of the appeal. 


FINDING OF FACT

The Veteran's right knee disability symptoms include knee pain and limitation of motion, with flexion greater than 60 degrees and extension to 0 degrees, even with consideration to functional impairment.  A preponderance of the evidence is against a finding of subluxation or instability of the knee.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for postoperative residuals of a right knee injury are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5257, 5258, 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided VCAA compliant notice to the Veteran in conjunction with his November 2006 predischarge claims, and the Veteran has acknowledged the receipt of such notice.  The appeal for a higher initial rating arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for additional notification is not necessary.   

The Veteran was afforded VA examinations in December 2006, January 2009 and October 2012.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the VA examinations are adequate for rating purposes and for assessing the Veteran's current disabilities because they were performed by a medical professional, were based on a review of the record, history and symptomatology from the Veteran, and a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's July 2012 remand order.  In August 2012, the AOJ requested that the Veteran identify any private treatment records to be obtained.  To date, no response has been received.  Updated VA treatment records are of record, and as noted above, an updated October 2012 VA examination has been obtained.   See Stegall, 11 Vet. App. at 270.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained. 

In April 2015, the Court remanded the appeal for adjudication consistent with the joint motion instructions.  The discussion in the instant decision provides an adequate statement of the reasons and bases for the decision in light of the April 2015 joint motion instructions.  Id.

For these reasons, VA has fulfilled the duties to notify and assist the Veteran and the Board has provided an adequate statement of the reasons and bases for the instant decision.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned to the service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
The Veteran is currently service-connected for postoperative residuals of a right knee injury, rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257-5024.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  See 38 C.F.R. § 4.27 (2014).  Here, DC 5024 allows a rating for tenosynovitis and DC 5257 allows a rating for knee instability or subluxation.  The DC following the hyphen is the DC by which the disability is evaluated.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  In this case, DC 5024 for tenosynovitis directs that it be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5003 and 5024.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved, with a minimal 10 percent rating for a joint affected by noncompensable limitation of motion.  .  See 38 C.F.R. § 4.71, Diagnostic Code 5003.  

Additional DCs for consideration include DC 5257 for knee subluxation or instability.  Id.  DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Factual background

In December 2006, the Veteran underwent a VA examination.  He reported injuring his right knee in a 2003 fall.  He initially had conservative treatment.  However, the knee pain persisted and diagnostic testing showed an anterior cruciate ligament (ACL) tear.  He underwent surgery in December 2003 to repair it and had a normal recovery.  In July 2006, his knee "popped" while ascending stairs and the knee pain returned.  An August 2006 magnetic resonance imaging (MRI) test showed a torn medial meniscus.  He was awaiting surgery.  Clinical evaluation showed the Veteran to be free from limp.  There was no redness, swelling or tenderness for the right knee.  He exhibited a complete range of motion.  There were two well-healed arthroscopic scars on the anterior surface of the knee and a two inch, well-healed longitudinal scar under the right knee cap.  The examiner diagnosed status post-surgical repair of a torn right ACL and torn right medial meniscus.  The examiner commented that the Veteran continues to have a right knee pain and intends to undergo surgery.  

March 2007 VA primary care records reflect that the Veteran complained about his right knee "giving way."  Clinical evaluation was unremarkable.  The physician noted knee pain.  He recommended X-rays and an orthopedic consultation.  

April 2007 VA orthopedic clinic records show that the Veteran had a history of ACL repair surgery in February 2004.  He reported doing very well during the first postoperative year, but then began experiencing pain on the inside part of his right knee.  The pain was different from the ACL tear.  The ACL tear symptoms were described as "sloppiness and laxity" in the knee.  He reported having two significant knee "pops" and pain.  However, the pain had improved since September.  He was concerned about the symptoms returning.  Clinical evaluation included right knee palpation, mildly tender lateral joint line, with much more tenderness along the medial joint line.  Right active motion extension and flexion was from 0 to 130 degrees.  Quadriceps strength was full.  Right Lachman was slightly more contradicted with firm endpoint.  Varus and valgus testing was negative.  X-rays confirmed degenerative joint disease of the patella.  The orthopedist advised the Veteran about a variety of treatment options.  

July 2007 VA primary care records reflect that the Veteran decided against orthopedic surgery for the time being.  

April 2008 VA orthopedic clinic records show that the Veteran reported a history of intermittent right knee symptoms since his 2004 ACL repair surgery.  Currently, he described "soreness," especially when walking long distances.  He denied swelling, locking or clicking.  He reported a "slight" sense of instability and noted himself limping occasionally.  He denied night pain.  Clinical examination showed him to be free from limp.  No gross instability was found upon stressing to varus/valgus and anterior and posterior drawer testing.  The examiner did not observe effusion or swelling.  He recommended a MRI.  

June 2008 VA MRI report confirmed  a horizontal longitudinal tear of the posterior horn medial meniscus extending into the posterior root and posterior body.  Additionally, it showed: an intact ACL graft; near full thickness fissuring of articular cartilage along the lateral facet of the patella; and mild tricompartmental chondromalacia.

October 2008 VA orthopedic records show that the Veteran had been "doing well" regarding his stability complaints.  However, he continued to have ongoing symptoms of aching and daily discomfort about the medial side of the right knee.  He had occasional crepitus.  He denied significant locking, popping and swelling.  Clinical examination showed good quadriceps tone bilaterally.  Right knee examination reflected full active extension with good flexion and no limitations.  There was no varus valgus laxity noted.  He had negative anterior and posterior drawer testing.  Effusion or swelling was not found.  The examiner noted tenderness along the lateral joint line and mild to moderate tenderness along the posterior medial joint line.  He reviewed the recent MRI report.  He assessed right knee medial meniscus tear with distant history of ACL reconstruction graft intact.  He recommended arthroscopic debridement of the meniscal tear.    

November 2008 VA orthopedic records reflect that the Veteran had a pre-operative physical.  He continued to have right knee pain without swelling.  Clinical examination was unremarkable.  The Veteran was cleared for surgery.  He had a meniscectomy that same month without complication.

December 2008 VA orthopedic clinic records show that the Veteran ambulated with a cane and was free from limp.  Right knee was negative for swelling or erythema.  Active range of motion was from 0 to 120 without pain under the use of local anesthesia.  The examiner assessed status post knee arthroscopy.      

In January 2009, VA reexamined the Veteran's right knee.  The examiner noted the history of injury and recent MRI showing a medial meniscus tear.  Currently, the Veteran experienced 6/10 right knee pain on a daily basis.  It was precipitated by walking more than 2 miles or activity.  He had feelings of weakness, stiffness, instability at times, and lack of endurance.  He did not currently wear a knee brace.  He used a cane following surgery and had a limp.  However, he had stopped using the cane.  He complained about flare-ups of pain lasting from half an hour to two hours.  It only affected his work when he had to climb stairs and needed to stretch.  Clinical examination showed the Veteran to have a slightly antalgic gait favoring the right knee.  He did not use any assistive devices.  He had scars of the right knee, notable for numbness over the midline scar and decreased sensitivity to point testing.  Range of motion flexion was to 110 degrees with pain upon repetition.  The examiner indicated that there was no quantifiable motion loss from functional impairment.  Extension was full, without additional functional impairment.  McMurray and Drawer tests were negative bilaterally.  There was no ligament laxity test to valgus and varus stress tests.  The examiner described the ligaments as stable and intact.  Neurological evaluation was unremarkable.  He diagnosed right knee internal derangement, status post ACL repair and medial meniscus repair.  

April 2009 VA orthopedic clinic records reflect that the Veteran had a recent episode of severe pain behind the knee cap.  It lasted about 3 weeks, but had completely resolved.  He denied any trauma or event.  Clinical examination showed the Veteran to be free from limp.  His right knee did not exhibit effusion, warmth, or swelling.  Quadriceps tone was good.  Range of motion was full.  He had mild tenderness to palpation bilaterally.  The examiner noted the Veteran was doing well.  He believed the episode of pain was possibly related to retropatellar pain syndrome (RPPS).  He reviewed quadriceps strengthening exercises and ordered a medial unloader brace.  

June 2009 VA orthopedic clinic records show that the Veteran was asymptomatic.  He reported that he did not need pain medication and did not wear his knee brace since his knee felt well.  Clinical examination was unremarkable.  The examiner reported that the Veteran was doing well six months post-surgery.  

June 2010 VA orthopedic clinic records show that the Veteran described his right knee as doing well.  

April 2010 VA orthopedic clinic records include reports from the Veteran that he was able to maintain activity.  He cited playing golf as an example.  

In October 2012, the Veteran had another VA examination with review of the claims folder.  The examiner diagnosed right knee strain, status post internal derangement ACL tear.  The examiner noted the pertinent medical history.  Currently, the Veteran reported 6/10 pain on a daily basis.  It was precipitated by activity.  He also had feelings of weakness, stiffness, occasional instability, and lack of endurance.  He used a cane intermittently and had a limp.  He had daily flare-ups of pain lasting from 30 minutes to two hours.  He denied any occupational effects, other than when he had to climb stairs and stretch his knee.  He described some "popping" but denied locking or catching.  He had not had any additional surgery.  Range of motion showed right knee flexion to 140 degrees without pain.  Extension was to 0 degrees without pain.  Repetitive motion did not produce additional motion loss.  The examiner reported functional impairment from interference with sitting, standing, and weight-bearing.  Pain upon palpation was not found.  Muscle strength testing was normal.  Joint stability tests, including Lachman/ anterior, posterior/ Drawer, and medial-lateral/ valgus and varus tests were all normal.  The examiner reported that there was no history of recurrent patellar subluxation/ dislocation.  For meniscal conditions, the examiner affirmed that the Veteran had had a meniscus or semilunar cartilage condition.  He described it as frequent episodes of joint pain.  However, he also confirmed that the Veteran did not have any residual sign or symptoms from the meniscectomy.  He described the Veteran as having a 6 centimeter (cm) by 1 cm non-tender, non-depressed, non-limiting scar.  The Veteran also had two well-healed, non-tender arthroscopic scars.  He occasionally used a cane.  Contemporaneous X-rays showed status post right ACL reconstruction with no acute osseous abnormalities or significant arthritis changes identified in both knees.  The examiner reported that the right knee disability did not affect the Veteran's ability to work.  

Analysis

The Board finds that higher or an additional initial rating for the right knee disability is not warranted as explained below.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5257, 5258, 5259, 5260, 5261.   In analyzing the claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Cartwright, 2 Vet. App. at 25; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The evidence does not show that the Veteran met the criteria for a compensable rating for limitation of motion, even when considering functional impairment.  Here, multiple clinical evaluations show that the Veteran repeatedly exhibited movement in both right knee flexion and extension planes that were greater than contemplated by the compensable rating criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261; (VA treatment records from April 2007, October 2008, April 2009; VA examination reports from January 2009, October 2012; note also April 2010 report of pain-free physical activity).  Functional impairment has most recently been described as pain, interference with sitting, standing, and weight-bearing.  See October 2012 VA examination report.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain in reaching such a determination.  DeLuca, 8 Vet. App. at 206 -07.  An increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  While acknowledging the Veteran's complaints about pain and flare-ups of right knee pain, the probative clinical findings demonstrate a greater range of motion than contemplated by the schedular 10 percent rating criteria for limitation of knee flexion or extension.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  On examination in October 2012, the Veteran exhibited range of motion from 0 to 140 degrees without pain and no additional limitation of function on repetition.  Consequently, the Board declines to assign a rating in excess of 10 percent for limited flexion or extension motion of the right knee based upon the Veteran's reports of generalized increased knee pain during flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.

A separate rating for instability is not warranted under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  The Veteran has given multiple subjective reports about his right knee "giving way" or similar statements indicating right knee instability or subluxation.  (VA treatment records from March 2007, April 2008, November 2008; VA examination reports from January 2009, October 2012).  The Veteran is competent to report such symptoms.  However, the Board does not find his reports convincing as they are not consistent with the clinical findings of record.  The presence of instability and subluxation can be detected on objective testing, such as joint stability tests, and these objective examinations were consistently negative for pathology.  (VA treatment records from April 2007, October 2008; VA examination reports from January 2009, October 2012; note April 2008 VA orthopedic records refer to "gross instability").  The Board considers the objective clinical evaluations more probative than the Veteran's subjective reports since they were conducted by medical professionals based upon objective clinical observation.  Caluza, 7 Vet. App. at 510-511.  They weigh against finding slight knee instability or subluxation.  For these reasons, a separate rating for right knee instability or subluxation is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

A separate rating is not warranted under DCs 5258 or 5259 in this particular case.  Limitation of motion is a relevant consideration under DC 5259, and the provisions of §§ 4.40 and 4.45 must be considered when it is being evaluated.  See VAOPGCPREC 9-98, p.5.  As the symptomatology (pain and limitation of motion) overlap with DC 5024-5003, separate evaluations are not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for the condition is duplicative of or overlapping with the symptomatology of the other condition).  The Board finds that the currently assigned 10 percent rating adequately compensates the Veteran for his service-connected right knee symptoms as explained below.  

Moreover, following the November 2008 meniscectomy, the clinical and subjective reports do not indicate that the Veteran experienced significant chronic postoperative residuals.  (VA treatment records from December 2008, January 2009, April 2009, June 2009, April 2010, June 2010; VA examination report from 

October 2012).  Clinical reports from June 2009 and April 2010 suggest that the Veteran had minimal symptoms.  (VA treatment records from June 2009 (right knee described as asymptomatic) and April 2010 (able to play golf pain-free)).  The October 2012 VA examiner clearly states that the Veteran does not have any postoperative residuals.  The evidence as a whole suggests that the Veteran does not have significant residual symptoms attributable to the November 2008 meniscectomy.  The evidence in the instant case weighs against assignment of a separate rating for any postoperative symptoms due to right knee cartilage removal.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, DCs 5258, 5259. 

For the reasons stated above, the preponderance of the evidence weighs against the claim for higher or separate compensable initial ratings for a right knee disability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5003, 5024, 5257, 5260, 5261 (2014).

Extraschedular considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain and slightly reduced motion.  The evidence does not show extraordinary symptoms. Consequently, the degree of disability exhibited is contemplated by the rating schedule, and the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not asserted that the occupational impact of his right knee disability significantly interferes with employment.  (See January 2009 and October 2012 VA examination reports).  Additional action for an individual unemployability claim is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for postoperative residuals of a right knee injury is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


